Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the anhydrosugar alcohol-alkylene glycol" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 from which claim 18 depends does not define an "anhydrosugar alcohol-alkylene glycol" through its limitations, but, rather, it defines an “anhydrosugar alcohol-alkylene glycol-derived lactate derivative or anhydrosugar alcohol-alkylene glycol-derived caprolactate derivative”.  Accordingly, claims are confusing as to intent because it can not be definitively determined what aspect or component of claim 3 is being further defined by claim 18’s further limiting a component not set forth by the limits of the claim, claim 3, from which it depends.

Claim 18 recites the limitation "the anhydrosugar alcohol" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 from which claim 18 depends and/or claim 18 itself does not define an "anhydrosugar alcohol" through their limitations, but, rather, they define an “anhydrosugar alcohol-alkylene glycol-derived lactate derivative or anhydrosugar alcohol-alkylene glycol-derived caprolactate derivative”.  Accordingly, claims are confusing as to intent because it can not be definitively determined what aspect or component of claim 3 and/or claim 18 is being further defined by claim 18’s further limiting a component not set forth by its limits or the limits of the claim, claim 3, from which it depends.

Claim 18 is further confusing as to intent because it can not be determined how claim 3 is intended to be further defined by the limits of claim 18 in that claim 3 is not limited to an “anhydrosugar alcohol-alkylene glycol-derived lactate derivative or anhydrosugar alcohol-alkylene glycol-derived caprolactate derivative” that includes an “anhydrosugar alcohol” component that is limited to having only one or two terminals as suggested by the recitation of the claims that the adduct referred to by the claim is “obtained by reacting an alkylene oxide with a hydroxyl group(s) at both terminals or one terminal of the anhydrosugar alcohol”.  Accordingly, claim is confusing as to intent because it can not be determined how this recitation is intended to be further defining of the limitations of claim 3 from which it depends and/or which terminals are of the “anhydrosugar alcohol” are intended to be reacted with and/or left unreacted if/when the anhydrosugar alcohol has more than 2 terminal groups through the alternative recitation that reaction is at “both” terminals.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-142128.
	JP 2013-142128 discloses isocyanate prepolymers prepared from a polyether polyol comprising an anhydrosugar alcohol-alkylene glycol as claimed in amounts as claimed and polyisocyanate, as well as additional polyols that are caprolactone compounds (see abstract, description and Examples).  Insofar as combinations of polyols as claimed are reacted with the polyisocyanate, it is seen that at least two prepolymers including ones having polyols other than an anhydrosugar alcohol-alkylene glycol in their structure would be resolved to the degree claimed by claims 7 and 8.    

	Applicant’s arguments have been considered. However, rejection is maintained.
	The term “bio-polyol” from the standpoint of patentability does not have a readily understood definition that distinguishes over the other additional, conventional polyols disclosed for use by JP 2013-142128 {see, again, the 10th full paragraph of page 3 of the translation} in that these polyols are biologically existent and/or are derived from biologically existent materials. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-142128.
JP 2013-142128 discloses isocyanate prepolymers prepared from a polyether polyol comprising an anhydrosugar alcohol-alkylene glycol as claimed, other additional polyols and polyisocyanate (see abstract, description, including pages 3 & 4 of translation, and the Examples).  Insofar as combinations of polyols as claimed are reacted with the polyisocyanate, it is seen that at least two prepolymers including ones having polyols other than an anhydrosugar alcohol-alkylene glycol in their structure would be resolved to the degree required by the claims.  
As to the term “bio-polyol” from the standpoint of patentability, this term does not have a readily understood definition that distinguishes over the other additional conventional polyols disclosed for use by JP 2013-142128 {see, again, the 10th full paragraph of page 3 of the translation} in that these polyols are biologically existent or derived from biologically existent materials.
 	 JP 2013-142128 differs from claims in that overlap between the amounts of the two polyol components of the claims and those of JP 2013-142128 is not exact.  However, JP 2013-142128  does disclose proportions for inclusion of the isosorbide [i.e. anhydrosugar alcohol] units in the preparations of its disclosure {see last full paragraph of page 3 of the translation}, and the requisite two polyols of the claims are disclosed {see again pages 2 & 3 of the translation}. Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any proportion of the isosorbide-based polyol and additional, conventional polyol provided for by JP 2013-142128 in forming the prepolymers of JP 2013-142128 for the purpose of forming acceptably developed products that includer isosorbide in amounts as prescribed by JP 2013-142128 in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
 
Applicant’s arguments to the degree that they pertain to this new rejection as set forth above have been considered. However, they are unpersuasive as they do not set forth substantive arguments pertaining the positions laid out in the body of the rejection above. 


Claims 9-15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(2014/0336296) in view of JP 2013-142128 .
	Kim et al. discloses two component compositions for forming polyurethane foams comprising polyols, catalyst, surfactant, blowing agent and other additives as claimed and an isocyanate prepolymer (see abstract,  Figures, and paragraphs [0050]-[0089]).
	Kim et al. differs from claims in that prepolymers formed from an anhydrosugar alcohol-alkylene glycol as claimed are not required.  However,  JP 2013-142128 discloses isocyanate prepolymers prepared from a polyether polyol comprising an anhydrosugar alcohol-alkylene glycol as claimed, including those defined and/or allowed for by the alternatives set forth by new claims 20 and 21, to be known and useful in forming polyurethanes (see abstract, description and Examples).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any prepolymer, including the prepolymer of JP 2013-142128 as a prepolymer in forming the preparations of Kim et al.                      for the purpose of forming acceptably developed products in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  

Applicant’s arguments have been considered. However, rejection is maintained for all of the reasons set forth above.
	As to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.

Allowable Subject Matter
Claims 3 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including JP 2013-142128 taken alone or in combination with other prior art, does not teach or fairly suggest formation of isocyanate prepolymers as claimed that include anhydrosugar alcohol-alkylene glycol-derived lactate derivative or anhydrosugar alcohol-alkylene glycol-derived caprolactate derivative as now defined by the claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765